    Case 5:20-cr-00004-H-BQ Document 31 Filed 06/05/20              Page 1 of 1 PageID 68



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDTVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 5:20-CR-004-01-H

ELEUS JAMES DELANEY (1),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TIIE UMTED STATES MAGISTRATE JUDGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilry, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bxl), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge concerning the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged gui18.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         DatedJune     \-- ,2020.


                                             J      SWESLEY HENDRIX
                                                 ITED STATES DISTRICT JUDGE
